315 So. 2d 481 (1975)
Amy W. FURNANS et al., Appellants,
v.
SANTA ROSA ISLAND AUTHORITY, Appellee.
No. W-240.
District Court of Appeal of Florida, First District.
June 30, 1975.
Rehearing Denied August 7, 1975.
Robert G. Kerrigan, Pensacola, for appellants.
W. Spencer Mitchem of Beggs, Lane, Daniel, Gaines & Davis, and Thurston A. Shell of Shell, Fleming, Davis & Menge, Pensacola, for appellee.
MILLS, Judge.
Appellants-plaintiffs filed suit against appellee-defendant under Section 403.412, Florida Statutes, known as the Environmental Protection Act of 1971, seeking to enjoin defendant from violating Section 5 of Chapter 70-680, Special Acts of Florida, 1970, which prohibited defendant from entering into a lease agreement with respect to any portion of land of Santa Rosa Island until a land use plan had been adopted by defendant and approved by the Board of County Commissioners of Escambia County.
On motion of defendant, the trial court dismissed the complaint with leave to amend, and dismissed the amended complaint without leave to amend. The sole issue here is whether the trial court erred in dismissing the complaints. We affirm.
As the complaints did not seek a temporary injunction to prevent immediate and irreparable harm, Section 403.412(2)(c), Florida Statutes, requires that three conditions must be met before a complaint can be filed. They are:
(1) The complaining party must file a verified complaint with the governmental agencies or authorities charged by law with the duty of regulating or prohibiting *482 the act or conduct that is the subject of the complaint. The verified complaint must set forth the facts upon which the complaint is based and the manner in which the complaining party is affected.
(2) At least 30 days must elapse from the time the agency or authority receives the verified complaint until the complaint is filed in court.
(3) The agency or authority that receives the verified complaint must have failed to take appropriate action within a 30-day period.
Plaintiffs failed to allege compliance with the three conditions precedent, therefore, the trial court properly dismissed the complaints.
Affirmed.
RAWLS, C.J., and JOHNSON, J., concur.